Citation Nr: 1035413	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from August 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied service connection for tremors.  

In July 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for tremors.  
He specifically asserts that he had spinal meningitis during 
active service; that medication to treat this disease resulted in 
him developing tremors of the upper extremities; and that he has 
had tremors ever since.  He asserts that he was treated for 
meningitis with an injection of "Bicellion" and that this 
medication caused him to develop tremors.

The Veteran's service treatment records are of record.  While 
they reveal complaints of, and treatment for, symptoms of low 
back pain during service, they do not show that he was ever 
diagnosed with spinal meningitis during service.  A November 1966 
service treatment record reveals that he was diagnosed with 
chronic tonsillitis and that he was treated with bicellion.  An 
April 1967 treatment record indicates complaints of back pain 
treated with 500 milligrams of "Bolaxin."  

The evidence establishes that the Veteran has a current diagnosis 
of essential tremor.  The service treatment records do reveal 
treatment for disorders with medication.  The Veteran asserts 
symptoms of tremor ever since this treatment during service.  No 
VA examination has been conducted which specifically addresses 
the Veteran's claimed disability.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination for tremors.  
The report of examination should include a 
detailed account of all manifestations of 
tremors and neurologic disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
to review the evidence of record with 
attention to the service treatment records 
and indicate:

*	The diagnoses of any neurologic 
disorder and/or tremor present.

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current neurologic disorder 
and/or tremor is the result of active 
service or the mediations bicellion 
and/or Bolaxin which he was 
administered during active service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

2.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

